COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:         Kristen Pullen v. Jarvis Richardson and Office of the
                             Attorney General of Texas

Appellate case number:       01-17-00701-CV

Trial court case number:     2015-21621

Trial court:                 246th District Court of Harris County

        Appellant, Kristin Pullen, has filed a notice of the appeal of the trial court’s “Order
in Suit Affecting the Parent-Child Relationship,” signed on June 16, 2017. We abated the
appeal and remanded the case to the trial court for the court to file findings of fact and
conclusions of law. On February 27, 2018, we reinstated the appeal and directed
appellant to file her brief no later than March 29, 2018. On April 17, 2018, we granted
appellant’s motion to extend time to file her appellant’s brief and extended the time to
file the brief to May 18, 2018, with no further extensions. On June 4, 2018, appellant
filed an “Emergency Motion to Extend Time to File Appellate Brief or in the Alternative
to Abate Appeal” in which she requests that we grant her an extension of 20 days to file
her brief or, in the alternative, abate her appeal. We grant the motion in part and deny
the motion in part.
       We deny appellant’s motion to abate the appeal. We grant appellant’s motion for
an extension of time to file her brief. See TEX. R. APP. P. 9.2(c)(5), 38.6(d).
Accordingly, appellant’s brief is due no later than 20 days from the date of this
order. No further extensions will be granted.
       It is so ORDERED.

Judge’s signature: /s/ Terry Jennings
                  Acting individually          Acting for the Court

Date: June 19, 2018